Title: Bill Providing for Delegates to the Convention of 1787, [6 November]
From: Madison, James
To: 


[6 November 1786]
Whereas the Commissrs. who assembled at Annapolis on the 14th. day of Sepr. last for the purpose of devising and reporting the means of enabling Congress to provide effectually for the commercial interests of the U. States, have represented the necessity of extending the revision of the federal System to all its defects, and have recommended that deputies for that purpose be appointed by the several Legislatures to meet in Convention in the city of Philada. on the 2d. day of May next; a provision which seems preferable to a discussion of the subject in Congress, where it might be too much interrupted by the ordinary business before them, and where it would besides be deprived of the valuable counsels of sundry individuals who are disqualified by the Constitutions or Laws of particular States, or restrained by peculiar circumstances from a seat in that Assembly: And Whereas the General Assembly of this Commonwealth taking into view the actual situation of the Confederacy, as well as reflecting on the Alarming representations made from time to time by the U. S. in Congress, particularly in their Act of the [fifteenth] day of Feby. last, can no longer doubt that the crisis is arrived at which the good people of America are to decide the solemn question, whether they will by wise and magnanimous efforts reap the just fruits of that Independence which they have so gloriously acquired, and of that Union which they have cemented with so much of their common blood; or whether by giving way to unmanly jealousies and prejudices, or to partial and transitory interests they will renounce the auspicious blessings prepared for them by the Revolution, and furnish to its enemies an eventual triumph over those by whose virtue & valour it has been accomplished: And Whereas the same noble and extended policy, and the same fraternal & affectionate sentiments which originally determined the Citizens of this Commonwealth to unite with their brethren of the other States in establishing a federal Government, cannot but be felt with equal force now as motives to lay aside every inferior consideration, and to concur in such farther concessions and provisions as may be necessary to secure the great objects for which that Government was instituted, and to render the U. States as happy in peace as they have been glorious in war. Be it therefore enacted by the General Assembly of the Commonwealth of Virginia, and it is enacted by the authority of the same that ⟨[seven] commissioners be appointed by joint ballot of both Houses of Assembly, who or any⟩ [three] ⟨of them⟩ be and they ⟨are hereby⟩ appointed and authorized as deputies from this Commonwealth to meet such deputies as may be appointed and authorized by other States, to assemble in Convention at Philada. as above recommended: and to join with them in devising and discussing all such alterations and further provisions as may be necessary to render the federal Constitution adequate to the exigences of the Union, and in reporting such an act for that purpose to the U. S. in Congress, as when agreed to by them, and duly confirmed by the several States, will effectually provide for the same. And the Governor is requested to transmit forthwith a copy of this Act to the U. S. in Congs. and to the Executives of each of the States in the Union.
And Be it further enacted that in case of the death of any of the sd. deputies, or of their declining their appts. the Executive are hereby authorised to supply such vacancies.
